Order granting appellant’s application under section 1077-c of the Civil Practice Act for an inspection of the records and data of the owner of certain mortgaged premises modified by striking out the words, “ June 30, 1940,” from the second decretal paragraph and sub*1043stituting in place thereof the words, “ July 25th, 1940.” As thus modified the order is affirmed, without costs. (Matter of Mortgage Corp. y. Menan Realty Corp., 258 App. Div. 429; Matter of Surgan v. Winthrop & E. 51st St. Corp., 259 id. 728.) Proper adjustments of receipts and disbursements may be made at the time application, if any, is made for payment of claimed surplus. (See Matter of Mortgage Comm, of State of N. Y. [Brooklyn Consol. Realty Corp.— 370 4th Ave.], 255 App. Div. 979, and Matter of Title Guarantee & Trust Co. [7101 Shore Rd.— Shore Towers, Inc.], 258 id. 729.) Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.